DETAILED ACTION
Applicant’s response of 12/29/2020 have been entered and considered. Upon entering amendment, claims 1, 3, 4, 7, 14, 16-17 have been amended. Claims 1-20 are pending and claims 7-13 remain withdrawn.
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Applicant argues with respect to the newly amended language of claim 14 that “Vadillo does not teach or suggest providing all the acceptable power profiles…” (Remarks, pg.12). The examiner respectfully disagrees, because Vadillo does provide “all” acceptable power profiles for the particular power setting (see Col.15, table 1, lines 30-44). For instance, once the power capability setting is selected (for example, 45 W) based on the number of connected PEDs, Vadillo sends “all” power profiles (9V @5A, 12V @3.74A, and 15V 3A) that correspond to that particular setting. It appears that the applicant wants a different “power profile”-one that is defined in Watts/amount of power- than Vadillo’s voltage-current power profile combinations; however this is not positively defined and distinguished in the claims. 
Further applicant argues that “the system of Vadillo has the problem that many devices will not need to use all the power offered by Vadillo… because it over-allocates to low power devices…by comparison, claim 14…allows efficient allocation of power to low-power and high-power devices and reduces the problem of allocated but unused power with low-power devices.” (Remarks, pg.12) This is directed towards unclaimed subject matter, because claim 14 recites the process of providing power to one load (not to a plurality). If the claim is directed to the process of negotiating power to one load, then there are not any limitations about a second we will not read such characteristics into the claims when cannot be fairly connected to the structure recited in the claims”.  In re Self, 671 F.2d 1344, 1348, 213 USPQ 1, 5 (CCPA 1982).
Thus, the applicant is encouraged to distinguish the power profiles from that of Vadillo’s and clearly distinguish how applicant’s system does not over-allocate power when there are different types of devices (low and high power devices) connected to the system.
With respect to claim 1, the applicant argues that Suen does not teach or suggest “in response to detecting a reduction of power to the second receptacle.” (Remarks, pg.15). The examiner respectfully disagrees, because Suen states “the outlet 38 from which the request was received from PED 44, is allocated the amount of the reduction” (par [44]). Because Suen’s first load only gets power after the reduction has occurred in the second load, Suen teaches the broad language of “in response to detecting a reduction of power”. Suen’s system clearly and obviously noticed/perceived/detected the amount the reduction and thus only supplies the power after the reduction has occurred. If applicant wants for an actual sensor to confirm that power has been reduced, applicant is encouraged to amend the claims accordingly. Applicant repeated the claim language without explanation. This does not satisfy the “arguments and/or evidence” requirement of MPEP 2145.
For further analysis of the claims, see rejections below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a power supply” in claim 17 (where is it located), “a second power delivery controller” in claim 4 (how is it connected to the power  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Vadillo (9,914,548 B1).
	Regarding Claim 14,

provides, to the first receptacle, all power profiles which will not exceed the unallocated power available while not providing to the first receptacle, the power profiles which will exceed the unallocated available power (Col.15, lines 30-44; Vadillo determines all three power profiles corresponding to a 45W power capability setting (i.e. all three power profiles which will not exceed the unallocated power available) are provided to the receptacle 414 connected to device 106 and other power profiles corresponding to different settings (for example, profiles of 65W) which will exceed the unallocated available power of 45W are not provided to the receptacle. 
receives an election of a power profile from the first receptacle (Col.15, lines 39-41; Vadillo teaches “at 45W power capability setting for the zone 112, connected PEDs may request, negotiate, and re-negotiate for one of the three available power profiles.” This reads on “receive an election of a power profile”); 
provides power to the first receptacle according to an elected power profile (Col.16, lines 58-67; once the elected power profile is received, power to the receptacle is provided based on the request one of the three available power profiles).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadillo (9,914,548 B1) in view of Suen et al. (2018/0323626 A1).
Regarding Claim 1,
Vadillo teaches the claimed subject matter in claim 14.
Vadillo does not explicitly disclose wherein the power delivery controller is further to: detect a new connection to the first receptacle of the plurality of receptacles; receive a request from the first receptacle which would exceed an amount of uncommitted available power; request a device attached to a second receptacle of the plurality of receptacles reduce an amount of power being received from the second receptacle; and in response to detecting a reduction of 
Suen (Fig.1), however, similarly teaches management of power allocated to devices (14, 16, 44) connected to a plurality of receptacles (items 38). Suen teaches the power delivery controller (34) detects a new connection to a first receptacle (pars [41-44]; new connection of device 44 to receptacle 38) of the plurality of receptacles (receptacles 38 of devices 14 and 16); receive a request from the first receptacle which would exceed an amount of uncommitted available power (pars [41-44]; controller 34 receives a request from receptacle 38 of device 44 that exceeds the uncommitted available power); request a device attached to a second receptacle of the plurality of receptacles reduce an amount of power being received from the second receptacle (pars [41-44]; request device 14 or 16 attached to a second receptacle 38 to reduce an amount power being received, for example, from 66.6W to 50W); and in response to detecting a reduction of power to the second receptacle, provide power to the first receptacle as indicated in the request (pars [41-44]; the controller clearly and obviously knows/detected that the reduction of power has been reduced, because the first load only gets power after the reduction has occurred in the second load. Suen then provides power to the first receptacle as indicated in the request. Also see remarks made in response to arguments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the Vadillo to that of Suen. The motivation would have been to redistribute and free up power to allocate to meet the demand of a newly connected device.
Regarding Claim 2,

Regarding Claim 3,
The combination of Vadillo and Suen teaches the claimed subject matter in claim 1 and the combination further teaches wherein the device attached to a second receptacle reduces a power transfer profile to a lower, non-zero profile (Vadillo, figs.1 and 4, Col.15, lines 30-41 and Suen, pars [43-44]; Suen teaches reducing the power to device connected to the second receptacle to approximately 50W. Thus, the power profile is reduced to that that corresponds to 50W (non-zero power profile) and also shown in Vadillo’s table 1 and further taught by the combination)).
Regarding Claim 5,
The combination of Vadillo and Suen teaches the claimed subject matter in claim 1 and Suen further teaches wherein the device connected to the second receptacle has the longest connection time of any device connected to any of the plurality of receptacles (Suen, pars [43-44]; Suen teaches the controller 34 determines the second receptacle out of the plurality of receptacles that has been connected for the longest time (i.e. 60 minutes) and provides a reduction of power to the second the receptacle with the longest session).
Regarding Claim 6,
The combination of Vadillo and Suen teaches the claimed subject matter in claim 1 and the combination further teaches wherein when the power delivery controller receives a request from a third receptacle of the plurality of receptacles which does not exceed the uncommitted available power, the controller provides the requested amount of power to the third receptacle without modifying the power provided to any other receptacle of the receptacles (Vadillo, 
Regarding Claim 18,
Vadillo teaches the claimed subject matter in claim 14. Vadillo does not explicitly disclose wherein the controller identifies a second receptacle having a longest session among the plurality of receptacles and provides a load shed request to the second receptacle.
Suen (Fig.1), however, similarly teaches management of power allocated to devices (14, 16, 44) connected to a plurality of receptacles (items 38). Suen teaches wherein the controller (34) identifies a second receptacle (item 38 connected to devices 14 or 16) having a longest session among the plurality of receptacles and provides a load shed request to the second receptacle (pars [43-44]; Suen teaches the controller 34 determines the receptacle out of the plurality of receptacles that has been connected the longest/”having a longest session” and provides a load shed request/reduction of power to the second the receptacle with the longest session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the Vadillo to that of Suen. The motivation would have been to redistribute and allocate power to meet the demand of a newly connected device by reducing power allocated to a connected device with the longest session.
 Regarding Claim 19,

Regarding Claim 20,
The combination of Vadillo and Suen teaches the claimed subject matter in claim 19 and the combination further teaches wherein the controller identifies a third receptacle having a second longest session among the plurality of receptacles and provides a load shed request to the third receptacle (Vadillo, figs.1 and 4, Col.15, lines 30-41 and Suen, pars [36, 43-44]; Suen teaches the controller 34 determines the receptacle out of the plurality of receptacles that has been connected the longest/”having a longest session” and provides a load shed request/reduction of power to the second the receptacle with the longest session. For example, when device 14 has been connected for 60 minutes and device 16 has been connected for 30 minutes, the controller load sheds device 14 with the longest session 60 minutes in order to provide the freed up power to newly connected device 44. In the same manner, if another device is connected requesting power that’s not available, the controller in Suen would obviously repeat the process and check on the device with the next longest session (perhaps the 30 minutes one) and load shed it to free up power for the newly connected device. The determination of the receptacle with the longest session and load shedding it in Suen is repeated). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadillo (9,914,548 B1) in view of Suen et al. (2018/0323626 A1) in further view of Conroy et al. (2012/0072749 A1).
Regarding Claim 4,

The combination does not explicitly disclose the power delivery controller further negotiating additional power from the second power delivery controller. 
Conroy, however, teaches it is known in the art of controllers/processors for a first controller (204) to further negotiate additional power with a second power delivery controller (202) (pars [41, 48]; Conroy teaches if the workload/demand exceeds a threshold, controller 204 negotiates with controller 202 to allocate more power to controller 204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of negotiating for additional power from a second controller as taught by Conroy. The motivation would have been for the first controller to meet additional demand and/or operate at a desired power if not enough power is being supplied to it by negotiating additional power from the second controller. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadillo (9,914,548 B1) in view of Greig et al. (2016/0306417 A1).
Regarding Claim 15,

Vadillo does not explicitly disclose further limited by a type of device connected to the first receptacle and identified by the controller.
Greig, however, teaches the controller identifies the type of device connected to the receptacle (4) (pars [11, 13, 78]).
Thus, the combination teaches once the type of device connected to the receptacle is identified, the power profiles are signaled to said identified type of device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vadillo to that of Greig of identifying the type of connected device. The motivation would have been to more effectively and accurately signal the correct power profiles to the specific type of identified device. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadillo (9,914,548 B1) in view of Farkas et al. (2018/0120910 A1).
Regarding Claim 16,
Vadillo teaches the claimed subject matter in claim 14 and Vadillo further teaches wherein the first receptacle is a Universal Serial Bus-Type C (USB-C) receptacle (Col.15, figs.1 and 4, lines 51-54; the receptacle is a USB Type C receptacle) and Vadillo shows a power connection (fig.4, VBus), and two communication lines (CC1 and CC2).
While it is understood that there would be a ground electrical connection for the USB-C receptacle as is commonly known in the art, Farkas is relied on to further illustrate this.
Farkas (Fig.3) teaches a USB type C receptacle (Type C USB port 1) with only four electrical connections consisting of:  power (Vbus-1), ground (USB_GND_1), and two communication lines (CC1_1, CC2_1) (par [30]).
. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadillo (9,914,548 B1) in view of Poh et al. (2014/0292070 A1).
Regarding Claim 17, 
Vadillo teaches the claimed subject matter in claim 14 and Vadillo further teaches wherein the power control zone covers receptacles on a row of seats on an airplane (Col.14, lines 49-50; see fig.1, 112n is a cabin zone on an airplane in which each of the plurality of receptacles 414 within each PPCO 114a-114n is disposed on each seat in said zone). 
Vadillo does not explicitly disclose the power delivery controller negotiates a power allocation with a power supply. 
Poh, however, teaches it is known in the art for a controller (130) to negotiate a power allocation with a power supply (par [18]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vadillo to that of Poh. The motivation would have been to negotiate the delivery of power to a load that suffered a fault. 
 Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadillo (9,914,548 B1) in view of Zhang et al. (EP3493361 A1).
Regarding Claim 17, 
Vadillo teaches the claimed subject matter in claim 14 and Vadillo further teaches wherein the power control zone covers receptacles on a row of seats on an airplane (Col.14, lines 49-50; see 
Vadillo does not explicitly disclose the power delivery controller negotiates a power allocation with a power supply. 
Zhang is analogous art to Vadillo; namely, systems that allocate power. Zhang (Fig.3) teaches a controller (222) to negotiate a power allocation with a power supply (210) (par [82]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vadillo to that of Zhang. The motivation would have been negotiate a desired output power from the power supply.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836